                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

 MICHAEL HARRIS,                                     §
                                                     §
            Plaintiff,                               §
                                                     §
 v.                                                  §
                                                     §           Civil Action No. 4:19-cv-00507-P
 MERIDIAN SECURITY                                   §
 INSURANCE COMPANY et al.,                           §
                                                     §
            Defendants.                              §
                                                     §

                          MEMORANDUM OPINION AND ORDER

        Before the Court is Defendants State Auto Property and Casualty Insurance

Company (“State Auto P&C”) and State Automobile Mutual Insurance Company’s (“State

Auto MIC”) (collectively “Defendants”) Motion to Dismiss (ECF No. 24), Plaintiff

Michael Harris’s (“Harris”) Response (ECF No. 30), and Defendants’ Reply (ECF No. 32).

Having considered the motion, related briefing, and applicable law, the Court finds that

Defendants’ Motion to Dismiss should be and is hereby DENIED as to State Auto MIC

and GRANTED without prejudice as to State Auto P&C.

I.      BACKGROUND 1

        Harris was out of town at his daughter’s gymnastics competition when his house

was robbed. Am. Compl. 2, ECF No. 10. Stolen from Harris were numerous items of



        1
         This background section is comprised of the factual allegations in Harris’s Amended Complaint
(ECF No. 10) unless otherwise noted. In reviewing a Rule 12(b)(6) motion, the Court must accept all well-
pleaded facts in the complaint as true and view them in the light most favorable to the plaintiff. Sonnier v.
State Farm Mut. Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007).
personal property, including jewelry and clothing. Id. Harris alleges that he was insured

against these losses by an insurance policy issued by Meridian Security Insurance

Company (“Meridian”) and administered by State Auto MIC. Id. Harris identifies State

Auto MIC in his Amended Complaint using the name “State Auto.” Id at 1.

       Upon returning home on November 13, 2017, Harris realized he was the victim of

a burglary and notified law enforcement and State Auto MIC. Id. at 2. State Auto MIC

opened a claim and assigned the claim number “PR-0000000-191439” to track it. Id. at 3.

Harris alleges that he was fully compliant with law enforcement and State Auto MIC in

order to “seek justice and to be compensated for his losses,” but that State Auto MIC

embarked on an “unfair, unethical, unprofessional, deceptive, and illegal pursuit” to avoid

the legal obligation to compensate Harris for his losses. Id.

       Within 30 days of the incident, Harris filed a claim and submitted the requested

documents to State Auto MIC so that his claim could be reviewed and processed. Id. Harris

alleges that State Auto MIC delayed the process and waited almost four months to send a

reservation of rights letter dated March 13, 2018. In the letter, State Auto MIC indicated

that it was still evaluating coverage and investigating the loss and requested an examination

of Harris under oath, a sworn proof of loss, copies of Harris’s Discover Card and Sam’s

Club credit card statements, and an authorization for State Auto MIC to obtain other

documents. Id. Harris claims he provided the requested proof of loss, submitted to an

examination under oath, and provided the requested credit card statements. Id. However,

Harris refused the authorization request as he had previously signed and returned an

authorization for State Auto MIC to obtain documents and did not wish for State Auto MIC

                                              2
to obtain the medical records and tax returns that it was seeking in this more recent request.

Id.

       On February 25, 2019, State Auto MIC sent Harris a letter denying his claim signed

by Sherri King, the adjuster who handled the claim. Id. at 4. The letter cited Harris’s refusal

to provide documentation of his loss and his refusal to sign any authorization to obtain

documents that would help substantiate his claim as the reason for the denial of coverage.

Id. Harris claims the allegations by State Auto MIC are false and that he complied with the

investigation to the extent that the law required. Id. Harris provided over 1,200 pages of

documents and photographs, and signed an authorization for State Auto MIC to obtain

other documents as necessary, only refusing to allow for medical records and tax

documents to be obtained by State Auto MIC. Id. Harris claims the reasons for denial stated

in the letter were either false or illegal and did not pertain to the stolen property but rather

were personal matters that should not have been addressed by State Auto MIC and would

not help State Auto MIC determine whether the stolen items were covered. Id.

       Harris filed suit in state court against “State Auto Insurance Companies.” See Notice

of Removal, ECF No. 1. Upon removal by Meridian, Harris amended his complaint (ECF

No. 10). In his amended complaint, Harris brought claims for breach of contract, four

violations of the Texas Insurance Code, and three violations of the Texas Deceptive Trade

Practices Act (“DTPA”). See Am. Compl., ECF No. 10. All claims are made against State

Auto MIC and Harris makes no allegations or claims against State Auto P&C. Id. State

Auto MIC, along with State Auto P&C, filed a motion to dismiss claiming that Harris failed

to state a claim for which relief may be granted because they did not enter into a contract

                                               3
with Harris. See generally Mot. Dismiss, ECF No. 24. They further argue that because

there was no valid contract between Harris and State Auto MIC or State Auto P&C, neither

may be held liable for violations of the Texas Insurance Code or DTPA. See Br. Supp. Mot.

Dismiss, ECF No. 25. The motion to dismiss is now ripe for review.

II.    LEGAL STANDARDS

       Federal Rule of Civil Procedure 8(a) requires a claim for relief to contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” FED. R. CIV.

P. 8(a)(2). Rule 8 does not require detailed factual allegations, but “it demands more than

an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). If a

plaintiff fails to satisfy Rule 8(a), the defendant may file a motion to dismiss the plaintiff’s

claims under Federal Rule of Civil Procedure 12(b)(6) for “failure to state a claim upon

which relief may be granted.” FED. R. CIV. P. 12(b)(6).

       To defeat a motion to dismiss pursuant to Rule 12(b)(6), a plaintiff must plead

“enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S.

at 570. “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 663 (citing Twombly, 550 U.S. at 556). “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 556).

“Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it



                                               4
‘stops short of the line between possibility and plausibility of entitlement to relief.’” Id.

(quoting Twombly, 550 U.S. at 557).

       In reviewing a Rule 12(b)(6) motion, the Court must accept all well-pleaded facts

in the complaint as true and view them in the light most favorable to the plaintiff. Sonnier,

509 F.3d at 675. The Court is not bound to accept legal conclusions as true, and only a

complaint that states a plausible claim for relief survives a motion to dismiss. Iqbal, 556

U.S. at 678–79. When there are well-pleaded factual allegations, the Court assumes their

veracity and then determines whether they plausibly give rise to an entitlement to relief.

Id.

       “Generally, a court ruling on a 12(b)(6) motion may rely on the complaint, its proper

attachments, documents incorporated into the complaint by reference, and matters of which

a court may take judicial notice.” Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757,

763 (5th Cir. 2011) (citations omitted); see also Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. 308, 322 (2007). A court may also consider documents that a defendant

attaches to a motion to dismiss if they are referred to in the plaintiff’s complaint and are

central to the plaintiff’s claims. Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-

99 (5th Cir. 2000).

III.   ANALYSIS

       A. Breach of Contract Claim Sufficiently Pleaded

       State Auto MIC’s first argument is that it did not enter into a contract with Harris,

so it is impossible for State Auto MIC to have breached a contract with Harris. See Br.

Supp. Mot. Dismiss 6, ECF No. 25. Harris responds that State Auto MIC officers signed

                                             5
his insurance policy and subsequently breached the policy and that he has thus sufficiently

pleaded breach of contract to survive the motion to dismiss.

       Under Texas law, “[t]he essential elements of a breach of contract action are: (1) the

existence of a valid contract; (2) performance or tendered performance by the plaintiff; (3)

breach of the contract by the defendant; and (4) damages sustained by the plaintiff as a

result of the breach.” Smith Int’l., Inc. v. Egle Group, LLC, 490 F.3d 380, 387 (5th

Cir. 2007). In order to have a valid and binding contract, there must be: (1) an offer; (2)

acceptance in strict compliance with the terms of the offer; (3) a meeting of the minds; (4)

each party’s consent to the terms; and (5) execution and delivery of the contract with the

intent that it be mutual and binding. Id. Proper parties to a contract include the parties to

the contract, assignees of the parties to the contract, agents entitled to sue on behalf of the

parties to the contract, and intended third-party beneficiaries of the contract. See McCord

v. Prudential Ins. Co. of America, Civil Action No. 1:10-CV-413, 2011 WL 3240486 at *7

(E.D. Tex. July 1, 2011) (citing O’CONNOR’S TEXAS CAUSES OF ACTION 69 (2011)).

Parties to a contract are the signatories to the contract or those who have otherwise

indicated their consent to be bound by the contractual promises. See Willis v. Donnelly,

199 S.W.3d 262, 271–72 (Tex. 2006). Privity of contract exists when the parties have

formed a relationship that allows them to sue each other based on their contractual duties.

See McCord, 2011 WL 3240486 at *7.

       State Auto MIC claims that because Harris labels them as “administrators” of the

policy and not the issuer, it is not in a contractual relationship with Harris and Harris has

not stated a claim for breach of contract. Br. Supp. Mot. Dismiss 6, ECF No. 25. In the

                                              6
Amended Complaint, Harris alleges that: he had an insurance policy with State Auto MIC,

State Auto MIC evaluated his claim and issued the claim number, State Auto MIC was

responsible for the requests and paperwork he submitted, and State Auto MIC issued the

denial letter through its employee, Sherri King. Am. Compl. 3–6, ECF No. 10. Further,

Harris points out that the insurance policy in question, attached both to State Auto MIC’s

Motion to Dismiss and Harris’s Response, is signed by officers of State Auto MIC officers.

See Resp. Mot. Dismiss 5, ECF No. 30.

       When reviewing the pleadings in the context of a motion to dismiss, the Court

assesses the legal feasibility of the complaint and not the weight of the evidence that might

be offered in support of said claims. See Matrix Oncology, L.P. v. Priority Healthcare

Corp., 2006 WL 8438380, Civil Action No. 4:05-CV-693-Y (N.D. Tex. Dec. 27, 2006)

(Means, J.). Given Harris’s allegations against State Auto MIC and the specificity with

which he describes State Auto MIC’s role in the alleged breach of contract, the Court does

not find it appropriate to dismiss Harris’s breach of contract claim against State Auto MIC

under Rule 12(b)(6).

       Accordingly, because Harris has sufficiently pled breach of contract against State

Auto MIC in his Amended Complaint, State Auto MIC’s Motion to Dismiss Harris’s

breach of contract claim is hereby DENIED.

       B. Motion to Dismiss the Texas Insurance Code and DTPA Claims Fails

       In its Motion to Dismiss, State Auto MIC argues that because there is no contractual

privity between it and Harris, the Texas Insurance Code and DTPA claims should be

dismissed as well. Br. Supp. Mot. Dismiss 7, ECF No. 25. Because the Court concluded

                                             7
that Harris sufficiently pled facts to support his breach of contract claim against State Auto

MIC, State Auto MIC’s Motion to Dismiss the Texas Insurance Code and DTPA claims

should be and hereby are DENIED.

       C. Claims Against State Auto P&C Dismissed

       As state above, Harris’s Amended Complaint makes no factual allegations against

State Auto P&C. Nevertheless, State Auto P&C, in an abundance of caution, joined this

motion to dismiss to ensure that no claims were filed against them. Mot. Dismiss, ECF

No. 24. In his Response, Harris acknowledged that there were no claims against State Auto

P&C in his amended complaint and did not contest dismissal of the breach of contract

claims against State Auto P&C. Resp. 5, ECF No. 30. Harris in passing suggested that there

was a possibility that a claim against State Auto P&C existed and requested leave to amend

his complaint. Id. at 8. Accordingly, State Auto P&C’s Motion to Dismiss is hereby

GRANTED and any claims against it are DISMISSED without prejudice. Harris is

granted leave to amend his complaint and must do so on or before November 14, 2019.

If Harris files a Second Amended Complaint, Defendants’ deadline to answer or file a

responsive pleading is 21 days from the filing of the Second Amended Complaint.

IV.    CONCLUSION

       For the foregoing reasons, the Court finds that Defendants’ Motion to Dismiss (ECF

No. 24) should be and is hereby DENIED as to State Auto MIC and GRANTED as to

State Auto P&C. Harris is granted leave to amend his complaint and must do so on or

before November 14, 2019.



                                              8
SO ORDERED on this 24th day of October, 2019.




                                         Mark T. Pittman
                                         United States District Judge




                                9
